Name: 1999/252/EC: Commission Decision of 26 March 1999 amending Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (notified under document number C(1999) 754) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  means of agricultural production;  tariff policy;  health;  agricultural activity;  cooperation policy
 Date Published: 1999-04-10

 Avis juridique important|31999D02521999/252/EC: Commission Decision of 26 March 1999 amending Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (notified under document number C(1999) 754) (Text with EEA relevance) Official Journal L 096 , 10/04/1999 P. 0031 - 0031COMMISSION DECISIONof 26 March 1999amending Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production(notified under document number C(1999) 754)(Text with EEA relevance)(1999/252/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and imports from third countries of equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14, 15(a) and 16 thereof,(1) Whereas Commission Decision 93/197/EEC(2), as last amended by Decision 1999/236/EC(3), establishes the animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production;(2) Whereas paragraph (d) of Chapter III of the health certificates A, B, C, D and E in Annex II of Decision 93/197/EEC was amended by Decision 93/510/EEC(4) in order to allow the imports into the Community of registered equidae and equidae for breeding and production from third countries before the required residence period of 90 days prior to dispatch has elapsed, if these equidae were directly imported into the dispatching third country from Member States during that period;(3) Whereas, however, it was omitted to align the corresponding wording in the declaration of the owner or representative of the owner of the equine animal; whereas therefore for the sake of clarity the wording of the declaration must be aligned with the wording of paragraph (d) of Chapter III of the Annex II, health certificates A, B, C, D and E;(4) Whereas Decision 93/197/EEC must be amended accordingly;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Point 2 of the declaration of the owner or representative of the animal in animal health certificates A, B, C, D and E of Annex II of 93/197/EEC is replaced by the following: "2. The animal has either remained in...(exporting country)since birth (3), or has been imported directly from a Member State of the European Community during the past 90 days (3), or entered the exporting country at least 90 days prior to this declaration (3)."Article 2This Decision is addressed to the Member States.Done at Brussels, 26 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18.8.1990, p. 42.(2) OJ L 86, 6.4.1993, p. 16.(3) OJ L 87, 31.3.1999, p. 13.(4) OJ L 238, 23.9.1993, p. 44.